Citation Nr: 1804868	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to increases in the (10 percent prior to March 6, 2014; and 20 percent from that date) ratings assigned for impingement and subacromial bursitis of the left shoulder with associated left myofascial trapezius pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to August 1992 and from August 2010 to August 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for impingement and subacromial bursitis of the left shoulder with associated left myofascial trapezius pain, effective the date following the Veteran's discharge from active duty.  An interim [April 2014] rating decision granted a 20 percent rating for the left shoulder disability, effective March 6, 2014.

The Veteran's substantive appeal also addressed claims for service connection for cervical spine degenerative disc disease and left upper extremity cervical radiculopathy.  A July 2015 rating decision granted the Veteran service connection for both disabilities.  Those matters are no longer before the Board.


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of the rating for impingement and subacromial bursitis of the left shoulder with associated left myofascial trapezius pain; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the matter of the rating for impingement and subacromial bursitis of the left shoulder with associated left myofascial trapezius pain; the Board has no further jurisdiction in this matter.  38 U.S.C. §§ 7104, 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In a February 2017 statement, the Veteran's representative stated, "Veteran requests to cancel all appeal issues to the BVA and will not attend the BVA Video Conference scheduled for 2/13/17."  As he has withdrawn his appeal in this matter, there remain no allegations of error of fact or law for appellate consideration in the matter.  Accordingly, the Board has no further jurisdiction in the matter, and the appeal in the matter of the rating for impingement and subacromial bursitis of the left shoulder with associated left myofascial trapezius pain must be dismissed.


ORDER

The appeal in the matter of the rating for impingement and subacromial bursitis of the left shoulder with associated left myofascial trapezius pain is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


